 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY S. HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00192-TLN
11
                                      Plaintiff,         UNITED STATES’ SENTENCING
12                                                       MEMORANDUM
                            v.
13                                                       DATE: February 20, 2020
     ANDREW STEPHEN LUND,                                TIME: 9:30 a.m.
14                                                       COURT: Hon. Troy L. Nunley
                                      Defendant.
15

16
                                 I.         SENTENCING RECOMMENDATION
17
            Defendant Andrew Stephen Lund is set for judgment and sentencing on February 20, 2020, after
18
     pleading guilty to attempted enticement of a minor, in violation of 18 U.S.C. § 2422(b). Both parties
19
     and the Probation Office agree that the applicable guideline term of imprisonment is 120 months, the
20
     minimum term required by statute. See ECF 29, Presentence Report (PSR) at ¶ 69-70; ECF 25, Plea
21
     Agreement at p. 9; see also 18 U.S.C. § 2422(b).
22
            The United States hereby submits its recommendation that Lund be sentenced to a term of 120
23
     months imprisonment, the low end of the applicable sentencing guideline range, as a sentence sufficient,
24
     but not greater than necessary, to meet the purposes of sentencing set forth in 18 U.S.C. § 3553(a).
25
                          II.          RESTITUTION AND SPECIAL ASSESSMENT
26
            Pursuant to 18 U.S.C. § 3663A(a)(1)(A) and the Plea Agreement, Lund agreed to pay restitution
27
     to victims affected by his offense conduct, including those victims included in counts the government
28


      USA SENTENCING MEMO                                1
 1 agreed to dismiss. PSR at ¶ 79, 82. To date however, no victim has been identified or claimed

 2 restitution. PSR at ¶ 79.

 3          In the Plea Agreement, Lund also agreed that he was subject to the Justice for Victims of

 4 Trafficking Act, and agreed to pay the additional special assessment of $5,000 mandated by that Act.

 5 To that end, the defendant has agreed to deposit $5,100 (to include the $100 special assessment) with the

 6 Clerk of the Court on February 20, 2020. ECF 32, 33.

 7

 8

 9

10   Dated: February 14, 2020                               MCGREGOR W. SCOTT
                                                            United States Attorney
11

12                                                   By: /s/ AMY S. HITCHCOCK
                                                         AMY S. HITCHCOCK
13                                                       Assistant United States Attorney
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      USA SENTENCING MEMO                               2
